Citation Nr: 0330421	
Decision Date: 11/05/03    Archive Date: 11/13/03

DOCKET NO.  02-15 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for the residuals of 
frostbite of the right foot.

2.  Entitlement to service connection for the residuals of 
frostbite of the left foot.

3.  Entitlement to service connection for a chronic 
respiratory or pulmonary disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel


INTRODUCTION

The veteran served on active duty from March 1977 to July 
1992.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The veteran presented testimony before the undersigned at a 
hearing in February 2003.  A transcript of the hearing 
testimony has been associated with the claims file.  


REMAND

The veteran had active service from 1977 through 1992.  The 
service medical records in the claims file do not appear to 
be complete since the earliest record is dated in 1986.  The 
veteran has indicated that he is currently assigned to an 
Army Reserve unit and the RO obtained copies of service 
medical records from that unit.  However, the records 
received are dated subsequent to his release from active 
service.  The RO has not requested that the National 
Personnel Records Center (NPRC) or the U.S. Army Reserve 
Personnel Command (AR-PERSCOM) search for additional service 
medical records from his active service period.  Accordingly, 
this case will be returned to the RO to request additional 
service medical records.

At his hearing before the undersigned, the veteran testified 
that he received all of his medical treatment at the VA 
Medical Center at Atlanta, Georgia.  The RO obtained medical 
records from that facility from 1992 to January 2002.  Since 
additional medical records may provide probative evidence 
relevant to his claims, the RO should request VA medical 
records dated from January 2002 to the present.


In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

An August 2002 rating decision denied service connection for 
a chronic headache disability and nasopharyngeal angiofibroma 
left nostril polyp.  The veteran was advised of this decision 
in an August 20, 2002, letter.  In October 2002, the veteran 
submitted a VA Form 9 wherein he indicated his appeal 
included headaches.  The Board construes this as a timely 
notice of disagreement (NOD) on the issue of service 
connection for headaches.  Additionally, in February 2003, 
the veteran submitted a statement indicating that he was 
disagreeing with the decision made on his nasopharyngeal 
angiofibroma left nostril polyp.  Such a statement 
constitutes an NOD with the decision on the veteran's claim 
for service connection for a nasopharyngeal angiofibroma left 
nostril polyp.  The record does not show that the veteran has 
received a statement of the case addressing these issues.  
The filing of an NOD places a claim in appellate status and 
requires that the RO issue a statement of the case.  This is 
a procedural matter requiring remand.  Manlincon v. West, 12 
Vet.App. 238 (1999).  Accordingly, this case must be returned 
to the RO for issuance of a statement of the case on these 
issues.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The RO should request that NPRC 
search for any additional service medical 
records from the veteran's active duty 
from 1977 to 1992.  If NPRC provides a 
negative response, request that AR-
PERSCOM conduct a similar search.  If the 
requested records cannot be found or if 
they have been destroyed, ask for 
specific confirmation of that fact.

2.  The RO should request that the VA 
Medical Center at Atlanta, Georgia, 
provide records related to inpatient and 
outpatient treatment of the veteran from 
January 2002 to the present.

3.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

4.  Following completion of the above and 
receipt of any additional evidence, the 
RO should review the appellant's claims 
and determine whether service connection 
for the residuals of frostbite of the 
right and left feet, and a chronic 
respiratory or pulmonary disability can 
be granted.  The RO should conduct any 
additional evidentiary development deemed 
necessary.

5.  If a decision remains adverse to the 
claimant, he and the representative 
should be provided with a supplemental 
statement of the case and be apprised of 
the applicable time period within which 
to respond.  The case should then be 
returned to the Board for further 
consideration when appropriate.


6.  The RO should provide the veteran and 
the representative with a statement of 
the case addressing the issues of service 
connection for headaches and a 
nasopharyngeal angiofibroma left nostril 
polyp.  These issues should only be 
returned to the Board for further 
consideration if a timely substantive 
appeal is submitted.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action unless so informed.  
The purposes of this REMAND are to obtain additional evidence 
and to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



